ALCAN CORPORATION [alcan.gif] Alcancorp Executive Perquisites Program   January
1, 2003  



 



Statement of Program Objectives



Alcan Corporation (Alcancorp) strives to maintain a competitive package of
compensation and benefits at all levels of the organization. In keeping with
this goal, Alcancorp periodically reviews the compensation and benefits
offerings, both in total and by specific component, at various job levels within
the organization.



One specific area of review is that of executive perquisites. Over the years,
Alcancorp has had a less-structured program of executive perquisites, including
such things as company paid vehicles, financial planning and club memberships.



After a review of U.S. business practices, the company has decided to implement
a program that provides flexibility and tax-efficiency while remaining
competitive in the external marketplace. It is with this in mind that Alcancorp
has developed the Alcancorp Executive Perquisites Program.



Although the general provisions of this program are outlined below, specific
provisions of the program may be contained in other documents too lengthy to
detail in this program overview. Specific questions should be directed to the
Manager - Compensation - Alcan Corporation.



Eligibility for the Program



All Alcancorp employees in management positions in job grades 43 and above are
eligible for coverage under the Alcancorp Executive Perquisites Program. Levels
of coverage will be assessed periodically to ensure competitiveness of the
program.



The Program



The overall Alcancorp Executive Perquisites Program is an umbrella approach,
comprised of two separate and distinct programs - the "Alcancorp Executive
Vehicle Program" and the "Alcancorp Flexible Perquisites Program".



Alcancorp Executive Vehicle Program



The Alcancorp Executive Vehicle Program remains unchanged from that which is
currently in place for executives. Most recently, Alcancorp and GE Capital
Leasing have jointly administered this program.



--------------------------------------------------------------------------------

ALCAN CORPORATION [alcan.gif] Alcancorp Executive Perquisites Program   January
1, 2003  

 

Briefly outlined the program includes the provision to eligible participants of
a company-paid leased vehicle, including operating, maintenance, insurance and
registration fees.



Participants may select any make and model of vehicle, subject to the provisions
of the program and according to the following capital cost schedule:

 

  Jobgrade   Capital Cost           47 & above   $40,000   43 - 46   $37,000



 



Additionally, participants have the flexibility to select a vehicle with a
capital cost in excess of those stated in the above schedule. In such cases, the
difference in cost will be amortized over 50 months and such amount will be
deducted from the participants' pay.



Questions pertaining to this program should be directed to the Manager -
Corporate Human Resource Services.



 

Alcancorp Flexible Perquisites Program



The Alcancorp Flexible Perquisites Program is a new benefit offering and was
effective August 1, 1999. Payments under this program replace, in their
entirety, all previous benefits provided under Alcancorp's former
less-structured approach that included such things as financial planning, tax
preparation and club memberships.



Alcancorp will make payments with each paycheck directly to eligible employees
in an amount sufficient to cover the expense of providing a competitive package
of perquisites. This payment, which is separate from base pay and is
non-pensionable, will be shown as a separate line item on the employee's
paycheck.



Since a cash amount is paid directly to the employee, the employee has the
flexibility to choose to spend this amount on the more traditional perquisites
that Alcancorp's competition provides in the marketplace (i.e. financial
planning or club membership), or the employee may elect to spend this amount on
anything else he or she chooses. The decision is completely up to the employee.



Designed as such, the amount paid is immediately taxable to the employee.

2



--------------------------------------------------------------------------------

ALCAN CORPORATION [alcan.gif] Alcancorp Executive Perquisites Program   January
1, 2003  

 

Payments will be made with each paycheck and will be in accordance with the
following schedule:



  Jobgrade   Annual Payment           47 & above   $11,500   43 - 46   $ 7,000

 

Partial-year payments will be correspondingly less.



 

Program Administration



The Alcancorp Compensation and Benefits group administers the Alcancorp
Executive Perquisites Program.



Further, it is recognized that exceptional situations may arise relative to the
administration of the program. Any such cases will be reviewed by the Vice
President - Human Resources, Rolled Products Americas & Asia and approved by the
President, Rolled Products Americas & Asia.



Alcan Corporation reserves the right to modify or terminate this program at any
time without notice.

3

--------------------------------------------------------------------------------

 